Citation Nr: 0922760	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss with left ear surgery.

2.  Entitlement to service connection for bilateral hearing 
loss with left ear surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, T.W., and R.S.




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2009, the Veteran, T.W., and R.S., testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of this hearing is associated with 
the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss with left ear surgery is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1990 rating decision, the RO denied service 
connection for bilateral hearing loss.  The Veteran was 
notified of the decision and of his appellate rights but did 
not file an appeal.

2.  The evidence received subsequent to the March 1990 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO's March 1990 decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2008).

2.  The evidence received since the March 1990 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for bilateral hearing loss, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting the 
Veteran's application to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

II.  Application to Reopen

In a March 1990 RO rating decision, the Veteran was denied 
service connection for bilateral hearing loss on the basis 
that bilateral hearing loss and surgery of the left ear were 
not shown by the evidence of record including the Veteran's 
service treatment records.  At the time of the March 1990 RO 
rating decision the pertinent evidence of record included the 
Veteran's service treatment records.

The March 1990 RO rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
with left ear surgery in November 2004.  The pertinent 
evidence received subsequent to the March 1990 RO rating 
decision includes service personnel records and the Veteran's 
testimony from a hearing before the undersigned Acting 
Veterans Law Judge in March 2009.  The Veteran's service 
personnel records reveal that the Veteran was transferred to 
the United States Naval Hospital in Treasure Island, 
California for 23 days.  The Veteran indicated in his 
testimony that he was transferred to the Naval Hospital for 
treatment for a head injury.  The Board notes that the 
Veteran's contentions offered during his March 2009 hearing 
were later reduced to writing and incorporated into the 
record in the form of a written transcript, the transcript of 
that hearing has been accepted as his substantive appeal.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Board finds 
the Veteran's testimony indicating that he suffered a head 
injury while in service credible based upon the 
contemporaneous personnel record indicating that he was 
transferred to a Naval Hospital.  The Board finds that the 
evidence submitted since March 1990 RO rating decision is new 
in that it was not associated with the claims folder prior to 
the March 1990 RO rating decision, and that it is material in 
that it demonstrates that the Veteran suffered an injury in 
service.  In light of the basis for the RO's March 1990 
determination, this evidence raises a reasonable possibility 
of substantiating the claim.  Thus, the evidence is "new and 
material" under the provisions of 38 C.F.R. § 3.156(a), and 
the claim is reopened.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss with left ear surgery, the application to reopen 
that claim is granted.


REMAND

The Veteran seeks entitlement to service connection for 
bilateral hearing loss with left ear surgery.  The Veteran 
contends that his current hearing loss is due to a head 
injury suffered in service requiring left ear surgery.  The 
Veteran's service personnel records reveal that the Veteran 
was transferred for 23 days to the United States Naval 
Hospital in Treasure Island, California.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his non-small cell carcinoma 
of the lung.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board notes that the Veteran current complains of a 
bilateral hearing loss disability.  The Veteran, T.W., and 
R.S. testified at the hearing before the undersigned Acting 
Veterans Law Judge that the Veteran has significant hearing 
loss and that he has difficulty hearing his wife at home.  
However, the Veteran testified that he has not been found to 
need hearing aids.  The Board notes that the Veteran is 
competent to report that he has difficulty hearing.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Veteran's personnel records along with the Veteran's 
testimony indicate that the Veteran was treated for a head 
injury while in service at the United States Naval Hospital 
in Treasure Island, California.  As such, the Board finds 
that the Veteran's claim of entitlement to service connection 
for bilateral hearing loss with left ear surgery must be 
remanded for the Veteran to be afforded a VA medical 
examination.

The Veteran reported in his testimony before the undersigned 
Acting Veterans Law Judge that he has been treated on 
multiple occasions for his reported bilateral hearing loss at 
the VA Outpatient Clinic (VAOPC) in Longview, Texas and at 
the VA Medical Center (VAMC) in Shreveport, Louisiana.  
Review of the claims folder does not reveal that any records 
from the VAOPC Longview, Texas or VAMC Shreveport, Louisiana 
have been associated with the claims folder or any indication 
that attempts have been made to obtain these records.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1). In Bell v. Derwinski, 
2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the 
claim must be remanded for the AMC to attempt to obtain VA 
clinical records pertaining to treatment for the Veteran's 
bilateral hearing loss with left ear surgery from the VAOPC 
Longview, Texas and the VAMC Shreveport, Louisiana.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Attempt to obtain VA medical records 
pertaining to the Veteran from the VAOPC 
Longview, Texas and VAMC Shreveport, 
Louisiana.  Any additional pertinent 
records identified by the appellant 
during the course of the remand should 
also be obtained, following the receipt 
of any necessary authorizations from the 
appellant, and associated with the claims 
file.

2.  After the above development is 
completed, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any hearing loss found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology, the lay statements of 
record relating to the Veteran's hearing 
loss since service, and opine as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's hearing loss is 
related to or had its onset during 
service, and particularly, to his report 
of in-service head injury and left ear 
surgery.  The rationale for all opinions 
expressed should be provided in a legible 
report.  

3.  Thereafter, adjudicate the Veteran's 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


